          Case 4:19-cv-00265-BRW Document 2 Filed 04/16/19 Page 1 of 3
                                                                                   ELECTRONICALLY FILED
                                                                                        Pulaski County Circuit Court
                                                                                  Terri Hollingsworth, Circuit/County Clerk
                                                                       2019-Mar-01 07:59:33
                                                                           S0CV-19-1194
             IN THE CIRCUIT COURT OF PULASKI COUNTY, AJ.'ll~u-,1-::i~t-c_o_a_D0_4_:_
                                                                                   3_P...;ag=-e_s_ ___.

STEPHEN D. BRIGHT                                                                   PLAINTIFF

v.

JAMES DALTON CUDE and
DSK TRANSPORT LLC
d/b/a DSK TRANSPORT                                                              DEFENDANTS


                                         COMPLAINT

       Comes now, Stephen Bright, and for his Complaint against the Defendants, James Dalton

Cude and DSK Transport LLC, (hereafter "Defendants"), alleges and states:

                                JURISDICTION AND VENUE

       1.      This is an action for personal injury arising out of an incident, which occurred on

Interstate 40 on March 13, 2016. This Court has jurisdiction pursuant to Ark. Code Ann. 16-13-

201 with venue being proper in Pulaski County.

                                        THE PARTIES

       2.      The Plaintiff was a resident of Pulaski County, Arkansas, at all relevant times.

       3.      Defendant, James Dalton Cude, was a resident of Sherman, Texas, and resided at

313 West Walcott, Sherman, Texas 75090, at the time of the accident.

       4.      Defendant, DSK Transport LLC, had a place of business at 4358 Cantrell Street,

Grand Prairie, Texas, 75052 the time of this incident.

                                 FACTUAL BACKGROUND

       5.      On or about March 13, Stephen D. Bright was driving east on 1-40 in Hot Spring

County, Arkansas. The Defendant, James Dalton Cude, was also travelling eastbound on 1-40 in

Hot Spring County, Arkansas.       The Defendant, James Dalton Cude, was driving a 2006

Freightliner tractor-trailer and struck the Plaintiff's vehicle from behind causing extensive

damage.

                                                                                                    EXHIBIT
                                                 1
                                                                                           I {\
        Case 4:19-cv-00265-BRW Document 2 Filed 04/16/19 Page 2 of 3




       6.      The Plaintiff suffered severe damages as a result of the Defendants negligence,

including, but not limited to neck, back, vertebrae, neurologic, leg and head injuries, all of which

caused horrendous pain and suffering. Furthermore, Plaintiff has suffered severe emotional

distress due to Defendants' negligence. The Plaintiff also suffered damage to his automobile and

property in his automobile.

       7.      The Defendant, James Dalton Cude, was driving on behalf of and as an agent for

DSK Transport LLC when the crash that is the subject of this lawsuit occurred. James Dalton

Cude, was employed by OSK Transport and driving in the scope of his employment, therefore

James Dalton Cude's negligence is imputed to DSK Transport LLC.

                             DEFENDANTS ACTS OF NEGLIGENCE

       8.      The Defendants, James Dalton Cude and OSK Transport, LLC, proximately

caused the injuries and damages to Plaintiff through their negligence, which includes, but is not

limited to, the following:

               a.      Failing to maintain control of the vehicle;

               b.      Driving in a reckless manner;

               c.      Failing to keep a proper lookout;

               d.      Operating the vehicle too fast for conditions;

               e.      Failing to yield the right of way to forward vehicles; and

               f.      Failing to use ordinary care under the circumstances.

               g.      Negligent hiring, training, and retention of Defendant, James Dalton Cude.

All of the above sub-sections are against the laws of the State of Arkansas.

                    COMPENSATORY DAMAGES FOR STEPHEN BRIGHT

       9.      As a sole and proximate result of the negligence of the Defendants as is set forth

herein, the Plaintiff, Stephen Bright, has sustained and should recover the following damages:



                                                 2
        Case 4:19-cv-00265-BRW Document 2 Filed 04/16/19 Page 3 of 3




               a.       Plaintiff has sustained injuries to his body as a whole, including injuries to

                        his head, neck, back, vertebrae, leg and other injuries;

               b.       Plaintiff has incurred medical bills and will experience future medical bills

                        for the reasonable care and treatment of his condition;

               c.       Plaintiff has experienced excruciating pain and suffering and mental

                        anguish in the past and will so experience pain and suffering and mental

                        anguish in the future; and

               d.       Plaintiff has sustained a loss of earnings in the past and may sustain a loss

                        of earnings in the future; and,

               e.       the Plaintiff suffered damages to his automobile.

       9.      For all of which, Plaintiff is entitled to recover damages in an amount in excess of

the amount required for federal court jurisdiction in diversity of citizenship cases.

                                  DEMAND FOR JURY TRIAL

        10.    Plaintiff demands a trial by jury on all issues herein.

                                              PRAYER
       WHEREFORE, Plaintiff, Stephen Bright, prays that he have judgment for compensatory

damages against the Defendants for their wrongful and negligent acts in an amount exceeding

that required for federal court jurisdiction in diversity of citizenship cases; for a trial by jury on

all issues herein; for all costs expended herein; and for all other just and proper relief to which

they may be entitled.

                                                          Respectfully submitted,


                                                          /sNictor D. "Trey" Wright, III
                                                          Victor D. "Trey" Wright, III
                                                          111 Center Street, Suite 1200
                                                          Little Rock, AR 72201
                                                          501-376-0400


                                                     3
